DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received May 20, 2021 are acknowledged.

Claims 2, 7, and 10 have been canceled.
Claim 23 has been added.
Claims 1, 3-6, 8, 9, and 11-23 are pending in the instant application.
Claims 11-14 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed July 21, 2014.


Claims 1, 3-6, 8, 9, and 15-23 are under examination in this office action.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 3, 4, 6, 8, 9, 15-19, 21, and 22 are rejected and new claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl et al. (US 7,534,604) in view of Winter et al. (WO 2004/003019).
 Fandl et al. disclose fusion proteins comprising a first and second binding domain and a multimerization motif in a variety of structural configurations, the most common being A-M-A’ wherein A and A’ are binding domains and M is the multimerization domain (see entire document, particularly the abstract and columns 1 and 2).  Notably, M is disclosed as being an immunoglobulin Fc domain comprising CH2 and CH3, with constructs comprising such an Fc domain being dimeric (see particularly the paragraph spanning columns 1 and 2 as well as lines 25-33 of column 2).  Additionally, A and A’ are disclosed as being antigen binding fragments of antibodies, with said antibodies being exactly the same or different in terms of sequence and binding specificity (see particularly column 1, 2, and example 3, 5, and 8).  The antibodies used in such constructs are further disclosed as comprising only VH domains (see particularly column 4).  The immunoglobulin materials in such fusion proteins are disclosed as either being humanized or as being human in sequence as well as being present with detectable moieties (see particularly columns 6-8).  The constructs of Fandl et al. are disclosed as binding target receptors including Tie-1, Tie-2, VEGFR1, and VEGFR2, and that their constructs can be administered to diagnose and treat human diseases (see particularly from line 60 of column 3 to line 20 of column 4, from line 10 of column 8 to line 20 of column 10, and examples 3, 5, 6, and 8). 
Winter et al. disclose dual specific ligand products based upon single domain antibodies (see entire document, particularly the abstract and claims).  Notably, such constructs are disclosed as comprising VH domains, including camelid VHH, in the absence of VL (see for example pages 10 and 13) and as comprising Fc hinge, CH2 and CH3 domains (see for example pages 15, 28, and 31).  Notably such VH are disclosed as being human in sequence (see particularly pages 17, 22, and the working examples) with germline human sequences specifically taught as being present (see 
Therefore, the products presently claimed by applicant would have been obvious to a person of ordinary skill in the art at the time of the instant invention.  Specifically, both Fandl et al. and Winter et al. disclose binding constructs which comprise at least two antigen binding domains and part of an immunoglobulin Fc region which serves to form a dimeric end product due to Fc-Fc interactions.  Given that such constructs are taught for in vivo use in humans for diagnostic and therapeutic purposes, artisans would make such constructs using human domains to minimize immunogenicity.     
It is noted that neither the constructs of Fandl et al. nor those of Winter et al. are disclosed as having been made in transgenic mice responding to antigen challenge.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present application, there does not appear to be any structural feature of the claimed product which would be different between that of the prior art and as such the product by process limitations of these claims do not provide patentable distinctiveness to the present claimed invention. 



May 20, 2021 have been fully considered but they are not persuasive.  Applicant begins by arguing that the cited references are not enabled for human VH domains.  Applicant asserts that because a reference cited by Fandl concerning production of VH domains discloses working examples in a mouse setting, artisans, who are highly skilled individuals typically holding one or more advanced degrees such as M.D. and Ph.D., there is no credible disclosure of human VH.  
These arguments have been considered and are not persuasive for reasons previously discussed as this argument has been presented multiple times throughout prosecution.  In addition to the simple fact that Fandl teach that human VH are to be used, Winter also teaches the use of human VH and the given that the presence of a working example in the instant application is not required to demonstrate enablement of the instant application as per MPEP 2164.02, it does not appear reasonable to hold the higher art to a heightened level of disclosure.   
Applicant next restates arguments concerning the ability of artisans to first make transgenic animals containing human VH and then immunize such animals to make that which is claimed.
Such arguments are not persuasive because as explained in the rejection of record, applicant has claimed a product, not a method, and the method by which a claimed product is made does not impart patentable distinctiveness unless it can be shown that such a process necessarily generates a product which is structurally distinct from that which is present or obvious in view of the art.  See MPEP 2113.  The examiner is not persuaded of applicant’s assertions that such structural differences are present in the instant invention.
Applicant next argues that Winter discloses mutations are to be made in their human sequences and thus they are not germline sequences, and quotes lines 15-22 of page 64 to support such an argument.  The passage cited by applicant is reproduced below:

    PNG
    media_image1.png
    239
    679
    media_image1.png
    Greyscale

It should be pointed out that Winter teach that libraries containing mutations can be constructed, not that they must be constructed.  Indeed, the paragraph spanning pages 62 and 63 teaches:

    PNG
    media_image2.png
    184
    686
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    234
    658
    media_image3.png
    Greyscale


Thus, the use of germline sequences is clearly taught and as such applicant’s arguments that the teachings of Winter are more limited in scope than what is actually disclosed are not persuasive.  Notably, paragraph [0242] of the instant application discloses locations within germline VH which are to be mutated to increase 
Applicant next repeats a previously presented ground of argument that antibodies generated by transgenic mice have affinities in the picomolar range, that such affinities cannot be obtained using other methodologies such as phage display, and therefore the process recited in the instant product necessarily results in a structurally distinct product.  Applicant also asserts that the examiner has improperly incorporated additional references regarding binding affinity.
These arguments are not persuasive.  Applicant’s argument is predicated upon applicant’s assertion that picomolar affinity antibodies are not made via other process steps such as phage display and therefore the product as claimed is structurally distinct from what in obvious in view of the prior art.  The references that applicant believes have been improperly introduced were provided simply to rebut applicant’s assertions that phage display technologies cannot yield picomolar affinities, as such affinities were obtained in the cited references.  Such references in no way provide motivation to arrive at what is claimed and therefore are not part of the rejection itself and rather are evidence that applicant’s assertions concerning structural differences due to affinity differences are incorrect as other process steps can yield similar results.  Indeed, as set forth in the rejection of record Winter explicitly discloses domain antibodies which bind in the low picomolar range as can be seen on pages 29-31 of Winter which is additional 
Applicant next asserts that the prior art relied upon does not enable the reference as claimed and cites a non-precedential piece of case law relating to airplane jet engines.  Applicant assert that the cited art is not enabled for constructs containing human sequences as it appears that applicant believes artisans would not be able to make such things absent actual reduction to practice in the cited documents.
This argument is not persuasive.  As has been discussed above, MPEP 2164.02 indicates that even the instant application need not disclose actual reduction to practice (i.e. a non-prophetic example generating real data) to demonstrate enablement of the claimed invention.  Looking at the instant specification, example 1 discloses transgenic mice comprising llama VHH genes in paragraph [0241].  Paragraphs [0242-0249] then appear to disclose what applicant intends to do, in generating construct that have human VH sequences.   Notably these paragraphs disclose mutagenesis on human VH to improve solubility (see most particularly paragraph [0242] which does not indicate that mutations to increase hydrophilicity are optional), and reference figures 10-13.  The brief description of the drawing for Figures 10-13 as found in paragraphs [0193-0194] explicitly teaches “The VH genes(s) have been mutated to provide solubility as described in the public domain” and thus the data of Figures 10-13, if not prophetic in nature, necessarily comprises mutations and therefore does not contain germline human VH sequences.  Other disclosed data concerning immunization of mice with llama VHH to obtain antibodies that bind E.coli HSP70 (see most particularly [0256-0257] and TNF (see particularly [0259]).  Example 2 of the instant specification discloses how antibodies containing llama variable regions were made into bivalent, bispecific format binding HSP70 and gag, while examples 3-8 appear to disclose prophetic embodiments, with examples 4, 7, and 8 explicitly teach using VHH domains which are of camelid rather than human origin.  As pointed out above, paragraph [0193] when discussing Figures 10-13 explicitly indicates that the VH have been mutated, while independent claim 1 explicitly recites “naturally occurring human VH gene”.  Based upon the disclosed examples presented in the specification as filed, it does not appear that the invention as presently claimed was actually reduced to practice.  
Applicant also argues that with regard to instant claim 19, the cited prior art fails to teach that the antibody constructs are joined to an “effector moiety”.
Such arguments are not persuasive.  As set forth in the rejection of record, both Fandl and Winter teach constructs with effector moieties such as detectable labels.  Further, claim 19 defines “effector moiety” as encompassing drugs, and as evidenced by Bluth, artisans would know that immunoglobulin Fc domains by themselves are drugs in the art.
In view of all of the above, applicant’s assertions that the instant claimed invention is non-obvious are not persuasive.  


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fandl et al. (US 7,534,604) in view of Winter et al. (WO 2004/003019) as applied to claims 1, 3, 4, 6, 8, 9, 15-19, 21, and 22 above, and further in view of Evans (US 6,638,732).
The inventions rendered obvious by the teachings of Fandl et al. in view of Winter et al. have been discussed above, and differ from that which is presently claimed in that while labeling with effector moieties is disclosed, direct conjugation of fluorescent proteins is not explicitly taught. 
Evans teaches that GFP can be used in fusion proteins that are used in in vivo and in vitro methods of detection (see entire document, particularly the abstract and column 14).  Such fusion constructs allow for measurements of transfection efficiency of the fusion construct as well as allowing direct examination of the expression, biochemistry and localization of the fusion proteins (see particularly the bottom of column 12).  Notably, the GFP of Evans is disclosed as being fluorescent even when 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to add a GFP sequence to the constructs rendered obvious by Fandl et al. in view of Winter et al.  Artisans would be motivated to do so since such direct labeling would allow artisans an easy way to identify dimers bound to receptors, especially given that specialized fluorescence optics are not required as per the disclosure of Evans.  

Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. Applicant argues that “effector moieties” as per claim 19 are not disclosed in the base obviousness rejection and therefore there cannot be any reason to use GFP as said effector moiety.
Applicant’s arguments concerning the base obviousness rejection are not persuasive for the reasons enunciated supra.     


The following are new grounds of rejection necessitated by applicant’s claim amendments received May 20, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "low nanomolar range or lower" in claim 23 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, while artisans can measure affinities and express such values numerically, the metes and bounds for what applicant considers “low” to be are not clear.  The term “nanomolar” appears once in the specification in paragraph [0016] and does not set forth numerical values that applicant considers meet the limitation of being “low”.  Thus, is “low” 500 nM, 250 nM, 100 nM, 50 nM, 10 nM, 1 nM, or something else?  The specification does not provide guidance or exemplification concerning what values do or do not meet the limitation “low”.  Further, the claim recite “or lower” with no apparent lower bound.  Thus the claim appears to encompass structures with infinitely tight binding even though exemplification of structures representative of the claimed range do not appear to be disclosed.  While it appears that artisans could possibly screen for any particular desired affinity measurement, as presently constructed artisans would not be able to ready know if a given construct does or does not meet the limitation or “low” nanomolar and thus the claims are indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
As part of the May 20, 2021 response applicant has added new claim 23.  Applicant asserts as part of the response that no new matter has been added yet does not indicate where support for the new claim can be found in the application as originally filed.  The claim in question recited that the claimed product “has a binding affinity in the low nanomolar range or lower” with the claimed product being a dimeric construct containing human VH binding domains that are naturally occurring (see claims 1 and 15 from which claim 23 depends).  A text search of the instant specification reveals that the term “nanomolar” appears only once, and is found in paragraph [0016].  The text of paragraph [0016] is reproduced below:
[0016] A characterising feature of the camelid heavy chain-only antibody is the camelid V.sub.H domain, which provides improved solubility relative to the human V.sub.H domain. Human V.sub.H may be engineered for improved solubility characteristics (see Davies and Riechmann, (1996) Protein Eng., 9 (6), 531-537; Lutz and Muyldermans, (1999) J. Immuno. Methods, 231, 25-38) or solubility maybe be acquired by natural selection in vivo (see Tanha et al., (2001) J. Biol. Chem., 276, 24774-24780). However, where V.sub.H binding domains have been derived from phage libraries, intrinsic affinities for antigen remain in the low micromolar to high nanomolar range, in spite of the application of affinity improvement strategies involving, for example, affinity hot spot randomisation (Yau et al., (2005) J. Immunol. Methods, 297, 213-224).

Notably, the specification does not appear to disclose other terms including “picomolar”, “pM”, or “nM”.  Also paragraph [0016] does not indicate any particular affinity that is obtained when using “naturally occurring human VH gene segments” as recited in independent claim 1.  Indeed, the instant specification does not appear to disclose what affinities will be obtained when transgenic mice are used to generate antibodies comprising VH domains in the absence of a paired VL domain.  Additionally, the specification does not appear to disclose what values are encompassed by “low” 

  
No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644